Wood, J., (dissenting). In my opinion, there was ample evidence to warrant the finding by the court that the delivering carrier had knowledge of the damaged condition of the peaches. ¡Such knowledge under Cumbie v. St. Louis, I. M. & S. Ry. Co., 105 Ark. 406-14, was sufficient to dispense with the written notice. In that case we held: “It was not necessary, as a condition of recovery, that the appellants give appellee written notice of an intention to claim for damages to the peaches if the delivering carrier, through its .agents, examined and knew the condition of the peaches while in its possession after their arrival at ■destination. * * Where the delivering carrier has actual knowledge of all the conditions that a written notice could give it, then written notice is not required. ’ ’ Without reviewing the evidence in detail, which could serve no useful purpose, it tends to show that the employees of the delivering carrier, in one instance an employee “who had charge of the ear tracks, ” .and who inspected the peaches, who “released the cars” which contained the peaches; in other instances, the “railroad inspector” “went every morning” and in company -with ithe shipper’s agent would ‘‘look at” ithe peaches; a “Mr. McKelvey, the railroad inspector,” went at the request of the consignee and “inspected” the peaches, etc. The peaches were shown to have been se ibadly damaged that their condition Could not have esoaped the observation of those who had them in charge, and those who inspected same. Therefore, treating the finding of the court on the question of fact the same as if it were the verdict of a jury, .as we must do, and giving it at least as much potency as the verdict of a jury to which it is certainly entitled, I ©an not escape the conclusion that the evidence is sufficient here to sustain the finding of fact by the court. We are not the triers of issues of fact, .and the unvarying rule of this court is to uphold the verdict of a jury, or a finding of fact by the court sitting as a jury, where there is any substantial evidence to sustain it. In such ©ase the issue is one of fact and not of law.